 Case 1:20-cv-01254-MN
            Case 20-11177-KBO
                        DocumentDoc
                                 5-22
                                    615Filed
                                           Filed
                                              10/02/20
                                                 08/28/20
                                                        Page
                                                           Page
                                                             1 of112
                                                                   ofPageID
                                                                     12     #: 1515




                                                                   UNITED STATES BANKRUPTCY COURT
                                                                         DISTRICT OF DELAWARE


  In re Akorn, Inc., et al.                                                                               Case No. (Jointly Administered):                        20-11177
                                                                                                          Reporting Period:                    July 1, 2020 - July 31, 2020


                                                                        MONTHLY OPERATING REPORT


  Submit copy of report to any official committee appointed in the case.

                                                                                                            Document          Explanation          Affidavit/Supplement
  REQUIRED DOCUMENTS                                                                  Form No.              Attached           Attached                  Attached
  Schedule of Cash Receipts and Disbursements                                      MOR-1                        X
     Bank Reconciliation (or copies of debtor's bank reconciliations)              MOR-1a                       X            See Attestation                 X
     Schedule of Professional Fees Paid                                            MOR-1b                       X
     Copies of bank statements                                                                                                     X
     Cash disbursements journals                                                                                                   X
  Statement of Operations                                                          MOR-2                            X
  Balance Sheet                                                                    MOR-3                            X
  Status of Postpetition Taxes                                                     MOR-4                            X        See Attestation                 X
    Copies of IRS Form 6123 or payment receipt                                                                                     X
    Copies of tax returns filed during reporting period                                                                            X
  Summary of Unpaid Postpetition Debts                                             MOR-4                            X              X
    Listing of aged accounts payable                                               MOR-4                            X
  Accounts Receivable Reconciliation and Aging                                     MOR-5                            X
  Debtor Questionnaire                                                             MOR-5                            X


  I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents
  are true and correct to the best of my knowledge and belief.


  _______________________________________                                          ______________________________
  Signature of Debtor                                                              Date


  _______________________________________                                          ______________________________
  Signature of Joint Debtor                                                        Date

                                                                                     August 28, 2020
  _______________________________________                                          ______________________________
  Signature of Authorized Individual*                                              Date


  Duane Portwood________________________                                           Chief Financial Officer
  Printed Name of Authorized Individual                                            Title of Authorized Individual



  *Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor
  is a partnership; a manager or member if debtor is a limited liability company.




MOR                                                                            Page 1 of 12
 Case 1:20-cv-01254-MN
            Case 20-11177-KBO
                        DocumentDoc
                                 5-22
                                    615Filed
                                           Filed
                                              10/02/20
                                                 08/28/20
                                                        Page
                                                           Page
                                                             2 of212
                                                                   ofPageID
                                                                     12     #: 1516


  In re Akorn, Inc., et al.                                                                        Case No. (Jointly Administered):                 20-11177
                                                                                                   Reporting Period:             July 1, 2020 - July 31, 2020

                                                            Notes to the Monthly Operating Report

  General:
  The report includes activity from the following Debtors and related Case Numbers:

  Debtors                                         Case Number                                      Debtors                                         Case Number
  Akorn, Inc.                                     Case 20-11177                                    Covenant Pharma, Inc.                           Case 20-11188
  10 Edison Street LLC                            Case 20-11178                                    Hi-Tech Pharmacal Co., Inc.                     Case 20-11189
  13 Edison Street LLC                            Case 20-11180                                    Inspire Pharmaceuticals, Inc.                   Case 20-11190
  Advanced Vision Research, Inc.                  Case 20-11182                                    Oak Pharmaceuticals, Inc.                       Case 20-11192
  Akorn (New Jersey), Inc.                        Case 20-11183                                    Olta Pharmaceuticals Corp.                      Case 20-11191
  Akorn Animal Health, Inc.                       Case 20-11185                                    VersaPharm Incorporated                         Case 20-11194
  Akorn Ophthalmics, Inc.                         Case 20-11186                                    VPI Holdings Corp.                              Case 20-11193
  Akorn Sales, Inc.                               Case 20-11174                                    VPI Holdings Sub, LLC                           Case 20-11195
  Clover Pharmaceuticals Corp.                    Case 20-11187

  Notes to the MOR:
  This Monthly Operating Report ("MOR") has been prepared solely for the purpose of complying with the monthly reporting requirements applicable in the
  bankruptcy cases and is in a format acceptable to the U.S. Trustee. The financial information contained herein is unaudited, limited in scope and as
  discussed below, is not prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”) nor in
  accordance with federal or state securities laws or other applicable non-bankruptcy law or in lieu of complying with any periodic reporting requirements
  thereunder.

  The unaudited financial statements have been derived from the books and records of the Debtors. The information furnished in this report includes primarily
  normal recurring adjustments, but not all the adjustments that would typically be made for the quarterly and annual financial statements to be in accordance
  with U.S. GAAP. Furthermore, the monthly financial information contained herein has not been subjected to the same level of accounting review and testing
  that Akorn, Inc., and related Debtors apply in the preparation of its quarterly and annual financial information in accordance with U.S. GAAP. Accordingly,
  upon the application of such procedures, the Debtors believe that the financial information may be subject to change, and these changes could be material.

  The financial statements presented in MOR-2 and MOR-3 do not include elimination entries for intercompany balances related to non-debtor affiliates.
  Investments in subsidiary balances are recorded at cost which may not be in accordance with U.S. GAAP. The amounts currently classified as liabilities
  subject to compromise may be subject to future change as the Company completes its analysis of prepetition liabilities.

  The results of operations contained herein are not necessarily indicative of results which may be expected from any other period or for the full year and may
  not necessarily reflect the results of consolidated operations, financial position and cash flows of the Debtors in the future. The Debtors caution readers not
  to place undue reliance upon the MOR. There can be no assurance that such information is complete and the MOR may be subject to revision.

  Notes to MOR-1a:
  The Debtors maintain 6 total bank accounts (collectively, the “Bank Accounts”) at two financial institutions (the “Banks”). The Bank Accounts vary in purpose
  and function.

  Notes to MOR-2:
  The Income Statement reflects revenue and expenses for the Month of July, 2020 on a consolidated basis for the US Debtor entities.

  Notes to MOR-3:

  The Balance Sheet reflects assets, liabilities, and stockholders equity on a consolidated basis for the US Debtor entities.

  As a result of the commencement of these Chapter 11 Cases, the payment of pre-petition indebtedness is subject to compromise or other treatment under a
  Chapter 11 plan. The Bankruptcy Court authorized the Debtors to pay certain prepetition claims, including but not limited to general trade and tax claims. To
  the extent such claims have been categorized as “Liabilities Not Subject to Compromise,” the Debtors reserve their right to dispute their obligation to make
  such payments. The Debtors have been paying and intend to continue to pay undisputed post-petition claims arising in the ordinary course of business.

  The liability information, except as otherwise noted, is listed as of the close of business as of the end of the month. Accordingly, the Debtors reserve all
  rights to amend, supplement or otherwise modify this Monthly Operating Report as necessary and appropriate, but shall be under no obligation to do so.
  The Debtors have paid certain prepetition liabilities in accordance with orders approved by the Bankruptcy Court authorizing such payments. The Debtors
  believe that all undisputed post-petition accounts payable have been and are being paid according to agreed-upon terms specific to each vendor and/or
  service provider and as authorized by the Bankruptcy Court. Payments are limited to payments made to vendors and service providers who provide
  services that are necessary to the operation of the Debtors’ business. In addition, the liabilities reported in this Monthly Operating Report do not reflect any
  analysis conducted by the Debtors regarding potential claims under section 503(b)(9) of the Bankruptcy Code. Accordingly, the Debtors reserve any and all
  of their rights to dispute or challenge the validity of any claims asserted under section 503(b)(9) of the Bankruptcy Code or the characterization of the
  structure of any transaction, document or instrument related to any creditor’s claim.

  Notes to MOR-4:
  Akorn, Inc., and related Debtors received authority pursuant to certain first-day orders for the payment of prepetition taxes and certain other prepetition
  liabilities. The Debtors are current on all post petition payables other than disputes that arise in the ordinary course of business. While an accounts payable
  aging is presented for trade accounts payable, all other post-petition liabilities are current and presented as such on MOR 3.

  Notes to MOR-5:
  The Debtors reconcile and age individual customer accounts receivables in the normal course of the Debtors' operations.




MOR                                                                     Page 2 of 12
                                       Case 1:20-cv-01254-MN
                                                  Case 20-11177-KBO
                                                              DocumentDoc
                                                                       5-22
                                                                          615Filed
                                                                                 Filed
                                                                                    10/02/20
                                                                                       08/28/20
                                                                                              Page
                                                                                                 Page
                                                                                                   3 of312
                                                                                                         ofPageID
                                                                                                           12     #: 1517


  In re Akorn, Inc., et al.                                                                                                                                                                                                                                                                                                                                                                                                                        MOR - 1
       Debtors                                                                                                                                                                                                                                                                                                                        Case No. (Jointly Administered):                                                                            20-11177
                                                                                                                                                                                                                                                                                                                                      Reporting Period:                                                                        July 1, 2020 - July 31, 2020

                                                                                                                                                              SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS
  Actual Cash Activity (7/1/2020-7/31/2020)
  USD in 000s
                   Case No.                       20-11177          20-11182                20-11183             20-11189                 20-11178                20-11180                20-11185            20-11186                 20-11174                  20-11187              20-11188                20-11190                20-11192               20-11191              20-11194            20-11193                     20-11195




                                                                                                                  Hi-Tech Pharmacal




                                                                                                                                                                                                                                                                                                                                                                                                          VPI Holdings Corp.
                                                                                                                                                                                                                                                                                        Covenant Pharma,




                                                                                                                                                                                                                                                                                                                                                                                                                                      VPI Holdings Sub,
                                                                                                                                                                                                               Ophthalmics, Inc.




                                                                                                                                                                                                                                                                                                               Pharmaceuticals,




                                                                                                                                                                                                                                                                                                                                       Pharmaceuticals,
                                                                     Advanced Vision




                                                                                                                                                                                                                                         Akorn Sales, Inc.




                                                                                                                                                                                                                                                                 Pharmaceuticals




                                                                                                                                                                                                                                                                                                                                                              Pharmaceuticals
                                                                                                                                           10 Edison Street




                                                                                                                                                                   13 Edison Street
                                                                     Research, Inc.




                                                                                                                                                                                           Akorn Animal




                                                                                                                                                                                                                                                                                                                                                                                     Incorporated
                                                                                                                                                                                                                                                                                                                                                                                     VersaPharm
                                                                                             Jersey), Inc.
                                                                                             Akorn (New




                                                                                                                                                                                           Health, Inc.
                                                      Akorn, Inc.




                                                                                                                  Co., Inc.




                                                                                                                                                                                                                                                                                                               Inspire
                                                                                                                                                                                                                                                                 Clover
                                                                                                                                                                                                               Akorn




                                                                                                                                                                                                                                                                 Corp.




                                                                                                                                                                                                                                                                                                                                                              Corp.




                                                                                                                                                                                                                                                                                                                                                                                                                                                              Total
                                                                                                                                           LLC




                                                                                                                                                                   LLC




                                                                                                                                                                                                                                                                                                                                                                                                                                      LLC
                                                                                                                                                                                                                                                                                                                                                              Olta
                                                                                                                                                                                                                                                                                                                                       Oak
                                                                                                                                                                                                                                                                                        Inc.




                                                                                                                                                                                                                                                                                                               Inc.




                                                                                                                                                                                                                                                                                                                                       Inc.
              Debtor Entity Names
  RECEIPT
  Net Customer Receipts                                39,893                           -                    -                        -                       -                       -                   -                        -                         -                     -                       -                      -                       -                     -                   -                            -                        -    39,893
  Other Receipts                                            4                           -                    -                        -                       -                       -                   -                        -                         -                     -                       -                      -                       -                     -                   -                            -                        -         4
  Total Receipts                                       39,897                           -                    -                        -                       -                       -                   -                        -                         -                     -                       -                      -                       -                     -                   -                            -                        -    39,897
  OPERATING DISBURSEMENTS
  Royalties                                                 -                           -               -                    313                              -                       -                   -                        -                   -                           -                       -                      -                       -                     -                   -                            -                        -       313
  Payroll                                              10,487                           -           2,461                  3,379                              -                       -                   -                        -               1,043                           -                       -                      -                       -                     -                   -                            -                        -    17,370
  Vendor Payments                                      27,369                          67           2,304                  6,561                              -                       -                   -                        -                   -                           -                       -                      -                       -                     -                   -                            -                        -    36,301
  Capex                                                   483                           -             214                     61                              -                       -                   -                        -                   -                           -                       -                      -                       -                     -                   -                            -                        -       757
  Taxes                                                   250                           -               -                      -                              -                       -                   -                        -                  17                           -                       -                      -                       -                     -                   -                            -                        -       267
  Intercompany Trade                                    5,200                           -               -                      -                              -                       -                   -                        -                   -                           -                       -                      -                       -                     -                   -                            -                        -     5,200
  FDA Remediation                                         235                           -             117                      -                              -                       -                   -                        -                   -                           -                       -                      -                       -                     -                   -                            -                        -       352
  Total Operating Disbursements                        44,023                          67           5,096              10,314                                 -                       -                   -                        -               1,060                           -                       -                      -                       -                     -                   -                            -                        -    60,560
  NON-RECURRING
  Professional Fees (Financial & Legal)1                  895                           -                    -                        -                       -                       -                   -                        -                         -                     -                       -                      -                       -                     -                   -                            -                        -       895
  Interest Payments and Fees                           10,512                           -                    -                        -                       -                       -                   -                        -                         -                     -                       -                      -                       -                     -                   -                            -                        -       217
  Intercompany Funding                                    217                           -                    -                        -                       -                       -                   -                        -                         -                     -                       -                      -                       -                     -                   -                            -                        -    10,512
  Total Non-recurring Disbursements                    11,625                           -                    -                        -                       -                       -                   -                        -                         -                     -                       -                      -                       -                     -                   -                            -                        -    11,625
  Total Disbursements                                  55,648                          67           5,096              10,314                                 -                       -                   -                        -               1,060                           -                       -                      -                       -                     -                   -                            -                        -    72,185
  US TRUSTEE FEE CALCULATIONS ($)
  US Trustee Fees                                    250,000                      650            50,958            103,143                               375                     375                 375                     375           10,600                           375                       375                 375                     375                    375                   375                             375                  375       419,851

  Note
  [1] Includes fees for both retained and non-retained professionals.




MOR                                                                                                                                                                                        Page 3 of 12
 Case 1:20-cv-01254-MN
            Case 20-11177-KBO
                        DocumentDoc
                                 5-22
                                    615Filed
                                           Filed
                                              10/02/20
                                                 08/28/20
                                                        Page
                                                           Page
                                                             4 of412
                                                                   ofPageID
                                                                     12     #: 1518


 In re Akorn, Inc., et al.                                                                                                                        MOR - 1a
      Debtors                                                                                 Case No. (Jointly Administered):                    20-11177
                                                                                              Reporting Period:                               July 31, 2020

                                                             BANK ACCOUNT INFORMATION
                                                                    Whole Values

                                                                    Last 4 Digit of Account
              Legal Entity                   Bank                           Number                           Description              Bank Balance
               Akorn, Inc.              Bank of America                      8391                   Collections and Concentration               29,201,964
               Akorn, Inc.              Bank of America                      6603                      Operating Disbursements                      30,078
               Akorn, Inc.              Bank of America                      0893                        Payroll Disbursements                      52,200
               Akorn, Inc.              Bank of America                      8409                          Treasury Activity                        37,564
               Akorn, Inc.              Bank of America                      8878              Utilities Adequate Assurance Account                362,526
               Akorn, Inc.   Wilmington Savings Fund Society Bank            4323                    Debtor in Possession / DACA                25,211,626




MOR                                                                 Page 4 of 12
 Case 1:20-cv-01254-MN
            Case 20-11177-KBO
                        DocumentDoc
                                 5-22
                                    615Filed
                                           Filed
                                              10/02/20
                                                 08/28/20
                                                        Page
                                                           Page
                                                             5 of512
                                                                   ofPageID
                                                                     12     #: 1519


  In re Akorn, Inc., et al.                                                                                                                      MOR - 1a
        Debtors                                                                    Case No. (Jointly Administered):                              20-11177
                                                                                   Reporting Period:                                         July 31, 2020

                                                                    BANK RECONCILIATION



   The above-captioned debtors (the "Debtors") hereby submit this attestation regarding bank account reconciliations in lieu of providing copies of bank
   statements, journals, and account reconciliations.

   I attest that each of the Debtors' bank accounts is reconciled to bank statements. The Debtors' standard practice is to ensure that each bank account
   is reconciled to bank statements once per month within 31 days after the month end.



                                                                                     August 28, 2020

  Signature of Authorized Individual*                                              Date


  Duane Portwood                                                                   Chief Financial Officer
  Printed Name of Authorized Individual                                            Title of Authorized Individual


  *Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor
  is a partnership; a manager or member if debtor is a limited liability company.




MOR                                                                      Page 5 of 12
 Case 1:20-cv-01254-MN
            Case 20-11177-KBO
                        DocumentDoc
                                 5-22
                                    615Filed
                                           Filed
                                              10/02/20
                                                 08/28/20
                                                        Page
                                                           Page
                                                             6 of612
                                                                   ofPageID
                                                                     12     #: 1520


 In re Akorn, Inc., et al.                                                                                                                                            MOR - 1b
      Debtors                                                                                                       Case No. (Jointly Administered):                  20-11177
                                                                                                                    Reporting Period:                             July 31, 2020

                                                            SCHEDULE OF RETAINED PROFESSIONAL FEES PAID


                                                                                                                                                       Cumulative Payments
                                                                                                                            Amount Paid
                              Payee                                             Role of Professional                                                        Since Filing
                                                                                                                         Fees        Expenses           Fees        Expenses
 KIRKLAND & ELLIS LLP                                             DEBTORS' COUNSEL                                   $          -   $       -      $           - $          -
 RICHARDS LAYTON & FINGER                                         DEBTORS' COUNSEL                                   $          -   $       -      $           - $          -
 PJT PARTNERS                                                     DEBTORS' INVESTMENT BANKER                         $          -   $       -      $           - $          -
 PRICEWATERHOUSECOOPERS CORPORATE FINANCE LLC                     DEBTORS' INVESTMENT BANKER                         $          -   $       -      $           - $          -
 ALIXPARTNERS LLP                                                 DEBTORS' FINANCIAL ADVISOR                         $          -   $       -      $           - $          -
 GRANT THORNTON LLP                                               DEBTORS' FINANCIAL ADVISOR                         $          -   $       -      $           - $          -
                                 1
 KURTZMAN CARSON CONSULTANTS INC                                  DEBTORS' ADMINISTRATIVE ADVISOR                    $     53,226   $    31,557    $      53,226 $       31,557
 JENNER & BLOCK                                                   COMMITTEE COUNSEL                                  $        -     $       -      $           - $          -
 SAUL EWING ARNSTEIN & LEHR                                       COMMITTEE COUNSEL                                  $        -     $       -      $         -     $        -
 HURON CONSULTING GROUP                                           COMMITTEE FINANCIAL ADVISOR                        $        -     $       -      $         -     $        -

 Note:
 [1] Payments to Kurtzman Carson Consultants LLC (“KCC”), as disclosed herein, include amounts paid to KCC pursuant to the Order Authorizing Retention and Appointment
 of Kurtzman Carson Consultants LLC as Claims and Noticing Agent [Docket No. 76]




MOR                                                                           Page 6 of 12
   Case 1:20-cv-01254-MN
              Case 20-11177-KBO
                          DocumentDoc
                                   5-22
                                      615Filed
                                             Filed
                                                10/02/20
                                                   08/28/20
                                                          Page
                                                             Page
                                                               7 of712
                                                                     ofPageID
                                                                       12     #: 1521



In re Akorn, Inc., et al.                                                                           MOR - 2
     Debtors                                 Case No. (Jointly Administered):                      20-11177
                                             Reporting Period:                                 July 31, 2020

                                              UNAUDITED
                              STATEMENT OF OPERATIONS (INCOME STATEMENT)

(Units in 000's)
                                                                                        Consolidated
Net Revenue                                                                                          41,293
COGS                                                                                                 27,508
Gross Profit                                                                                         13,785
SG&A                                                                                                 15,958
Research & Development                                                                                3,312
Amortization of Intangibles                                                                           2,051
Goodwill Impairment                                                                                     -
Impairment of intangibles                                                                               -
Litigation (Gain) Loss                                                                                  -
Operating Income                                                                                      (7,536)
Interest expense, net                                                                                11,520
Deferred Financing Costs                                                                                -
Other                                                                                                   (32)
Bankruptcy                                                                                            3,183
Income Tax                                                                                              -
Net Income                                                                                          (22,207)

Note:
The numbers presented above should be viewed in conjunction with the notes at the beginning of the MOR.




MOR                                             Page 7 of 12
   Case 1:20-cv-01254-MN
              Case 20-11177-KBO
                          DocumentDoc
                                   5-22
                                      615Filed
                                             Filed
                                                10/02/20
                                                   08/28/20
                                                          Page
                                                             Page
                                                               8 of812
                                                                     ofPageID
                                                                       12     #: 1522



In re Akorn, Inc., et al.                                                                           MOR - 3
     Debtors                                 Case No. (Jointly Administered):                      20-11177
                                             Balance as of:                                    July 31, 2020

                                               UNAUDITED
                                             BALANCE SHEET

(Units in 000's)
                                                                                        Consolidated
Assets:
Cash                                                                                                 46,753
Accounts Receivable                                                                                 136,988
Accounts Receivable (intercompany)                                                                    1,527
Inventory                                                                                           178,684
Other                                                                                                79,153
Other (Intercompany Loan - HETT)                                                                      1,830
Current Assets                                                                                      444,935
PP&E, Net                                                                                           216,765
Goodwill                                                                                                -
Product License Rights                                                                              201,056
Other                                                                                                30,819
Long-term Assets                                                                                    233,040
Total Assets                                                                                      1,126,615
Liabilities:
Liabilities Subject to Compromise                                                                    74,867
Accounts Payable                                                                                     29,451
Accounts Payable (Intercompany)                                                                       1,364
Income Taxes Payable                                                                                    (10)
Accrued Royalties                                                                                     2,871
Accrued Compensation                                                                                 14,904
Other Current Liabilities                                                                            82,243
Current Portion of LTD                                                                              855,781
Current Liabilities                                                                                 986,604
Long-term Debt
Other                                                                                                  2,741
Long-term Liabilities                                                                                  2,741
Total Liabilities                                                                                 1,064,212
Shareholders' Equity:
Common Stock                                                                                        608,829
Retained Earnings                                                                                  (546,389)
Accumulated Other Comprehensive Loss                                                                    (37)
Total Shareholders' Equity                                                                           62,403
Liabilities & Shareholders' Equity:                                                               1,126,615

Note:
The numbers presented above should be viewed in conjunction with the notes at the beginning of the MOR.




MOR                                             Page 8 of 12
 Case 1:20-cv-01254-MN
            Case 20-11177-KBO
                        DocumentDoc
                                 5-22
                                    615Filed
                                           Filed
                                              10/02/20
                                                 08/28/20
                                                        Page
                                                           Page
                                                             9 of912
                                                                   ofPageID
                                                                     12     #: 1523


  In re Akorn, Inc., et al.                                                                                                                        MOR - 4
        Debtors                                                                    Case No. (Jointly Administered):                               20-11177
                                                                                   Reporting Period:                                          July 31, 2020

                                                              STATUS OF POST-PETITION TAXES



 The above-captioned debtors (the "Debtors") hereby submit this attestation regarding Status of Post-petition Taxes in lieu of providing copies of post-
 petition tax payments and tax returns filed during reporting period.

 I attest that each of the Debtors' taxing authorities have been paid on time when post-petition amounts become due. Also, tax returns are being filed in
 an orderly and timely fashion in accordance with tax return reporting deadlines.



                                                                                          August 28, 2020
  Signature of Authorized Individual*                                              Date


  Duane Portwood                                                                   Chief Financial Officer
  Printed Name of Authorized Individual                                            Title of Authorized Individual


  *Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor
  is a partnership; a manager or member if debtor is a limited liability company.




MOR                                                                      Page 9 of 12
 Case 1:20-cv-01254-MN
            Case 20-11177-KBO
                        DocumentDoc
                                 5-22
                                    615Filed
                                           Filed
                                              10/02/20
                                                 08/28/20
                                                        Page
                                                           Page
                                                             10 of
                                                                1012
                                                                   ofPageID
                                                                     12     #: 1524


  In re Akorn, Inc., et al.                                                                                                                  MOR - 4
       Debtors                                                      Case No. (Jointly Administered):                                        20-11177
                                                                    Balance as of:                                                      July 31, 2020

                                                     ACCOUNTS PAYABLE AGING


  As of July 31, 2020             Current           0-30 Days           31 - 60 Days          61 - 90 Days          > 90 Days            Total
  Accounts Payables           $    25,461,806   $       1,673,878   $           285,397   $         1,586,625   $         443,294   $    29,451,000
  Percentage of Total                     66%                14%                     2%                  14%                   4%              100%




MOR                                                      Page 10 of 12
 Case 1:20-cv-01254-MN
            Case 20-11177-KBO
                        DocumentDoc
                                 5-22
                                    615Filed
                                           Filed
                                              10/02/20
                                                 08/28/20
                                                        Page
                                                           Page
                                                             11 of
                                                                1112
                                                                   ofPageID
                                                                     12     #: 1525


  In re Akorn, Inc., et al.                                                                                                                                     MOR - 5
       Debtors                                                                           Case No. (Jointly Administered):                                      20-11177
                                                                                         Balance as of:                                                    July 31, 2020

                                                       ACCOUNTS RECEIVABLE AGING AND RECONCILIATION


  As of July 31, 2020                                 Current            0-30 Days           31 - 60 Days         61 - 90 Days         > 90 Days            Total
  Gross Accounts Receivables                     $    216,189,160    $      15,684,175   $      113,435,175   $       21,082,273   $      12,804,615   $   379,195,398
  Percentage of Total                                         57%                   4%                  30%                   6%                  3%              100%


  Gross to Net Accounts Receivable as of July 31, 2020                                                             Amount
    Total Gross Accounts Receivable at the end of the reporting period                                              379,195,398
    - Reserves for: Chargebacks, Rebates, Other                                                                    (242,207,432)
  Total Net Accounts Receivable at the end of the reporting period                                                  136,987,965




MOR                                                                       Page 11 of 12
 Case 1:20-cv-01254-MN
            Case 20-11177-KBO
                        DocumentDoc
                                 5-22
                                    615Filed
                                           Filed
                                              10/02/20
                                                 08/28/20
                                                        Page
                                                           Page
                                                             12 of
                                                                1212
                                                                   ofPageID
                                                                     12     #: 1526


  In re Akorn, Inc., et al.                                                                                                       MOR - 6
        Debtors                                                                      Case No. (Jointly Administered):            20-11177
                                                                                     Reporting Period:        July 1, 2020 - July 31, 2020

                                                        DEBTORS QUESTIONNAIRE

  Must be completed each month                                                                               Yes                No
  1. Have any assets been sold or transferred outside the normal course of business
                                                                                                                                X
     this reporting period? If yes, provide an explanation below.
  2. Have any funds been disbursed from any account other than a debtor in possession
                                                                                                                                X
     account this reporting period? If yes, provide an explanation below.
  3. Have all postpetition tax returns been timely filed? If no, provide an explanation
                                                                                                              X
     below.
  4. Are workers compensation, general liability and other necessary insurance
                                                                                                              X
     coverages in effect? If no, provide an explanation below.
  5. Has any bank account been opened during the reporting period? If yes, provide
     documentation identifying the opened account(s). If an investment account has been opened                                  X
     provide the required documentation pursuant to the Delaware Local Rule 4001-3.




MOR                                                           Page 12 of 12
